Citation Nr: 0609216	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-39 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for pelvic endometriosis, 
left benign corpus luteum ovarian cyst, chronic cervicitis 
with squamous metaplasia, and uterine leiomyomata, status 
post hysterectomy and salpingo-oophorectomy.  


REPRESENTATION

Appellant represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The appellant had active service from October 2001 to 
September 2002.  Records also reflect an additional period of 
active service of one year, seven months, and three days, 
which has not been verified.  Additional information regard 
this service is not needed, for reasons that will be made 
clear below. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the 
appellant had pelvic endometriosis prior to service.  

2.  There is no clear and unmistakable evidence that the 
preexisting pelvic endometriosis was not aggravated during 
service.  

3.  During active duty, in August 2002, the appellant 
underwent laparoscopically-assisted vaginal hysterectomy and 
bilateral salpingo-oophorectomy to treat symptoms of pelvic 
endometriosis and related disorders.


CONCLUSION OF LAW

Service connection for residuals of pelvic endometriosis, 
left benign corpus luteum ovarian cyst, chronic cervicitis 
with squamous metaplasia, and uterine leiomyomata, status 
post hysterectomy and salpingo-oophorectomy based on 
aggravation is established.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a).  Service connection generally requires evidence of 
a current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

For purposes of establishing service connection under 38 
U.S.C.A. § 1110, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§ 1111.  Under this provision, if a defect is not noted at 
entrance, in order to overcome the presumption of soundness, 
there must be clear and unmistakable evidence that the 
disorder existed prior to service and clear and unmistakable 
evidence that the disorder was not aggravated during service.  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004);  
see also VAOPGCPREC 3-2003.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2005).

In this case, the appellant was an Air Force Reservist who 
entered active duty in October 2001.  Since she was called to 
active duty from the reserves, there was no entrance 
examination conducted or examination report recorded where a 
finding of preexisting pelvic endometriosis, left benign 
corpus luteum ovarian cyst, chronic cervicitis with squamous 
metaplasia, or uterine leiomyomata, status post hysterectomy 
and salpingo-oophorectomy would have been noted as specified 
in 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b).  However, the 
appellant's private medical records do include documentation 
of a September 1989 laparoscopic surgery performed at 
Lakeside Hospital which the appellant underwent to treat 
severe pelvic pain, severe dysmenorrhea, and endometriosis.  
This September 1989 documentation of endometriosis 
constitutes clear and unmistakable evidence that the disorder 
existed prior to the start of the appellant's active duty in 
October 2001.  The Board finds the private medical record is 
entitled to great probative weight. 

Having determined that clear and unmistakable evidence 
demonstrates the pelvic endometriosis existed before the 
appellant's start of active duty, the next step is to 
determine whether there is clear and unmistakable evidence 
that the endometriosis was not aggravated in service.  
Wagner, 370 F.3d at 1096.  At her RO hearing, the appellant 
testified she was told after her 1989 laparoscopic surgery 
there was a possibility that her endometriosis could return, 
but that it only really bothered her when she was under 
stress.  She further testified that it was approximately two 
weeks into her active duty period when her endometriosis 
intensified to the point where she eventually decided to 
undergo a laparoscopically-assisted vaginal hysterectomy and 
bilateral salpingo-oophorectomy in August 2002 to relieve the 
pain.  According to the appellant, the only other time her 
endometriosis intensified after her 1989 surgery was in 
January 2000 when her mother died.  

Service medical records corroborate her testimony at the RO 
hearing, reflecting normal physical health prior to active 
duty.  The appellant's private gynecologist, "K.P.", M.D., 
who had been treating the appellant since 1993, similarly 
opined that the condition of the level of pain was aggravated 
by the level of stress involved in the appellant's military 
service.  

In the face of this body of evidence, the Board cannot 
conclude that there is clear and unmistakable evidence 
showing that the appellant's endometriosis was not aggravated 
on active duty.  Id.  As discussed above, the appellant 
underwent hysterectomy and salpingo-oophorectomy for 
treatment of pelvic endometriosis and related disorders while 
on active duty.  Therefore, service connection for pelvic 
endometriosis and the related disorders is established based 
on aggravation of the pre-existing disorder.

In evaluating this disability, the RO should consider the 
pre-existing disorder (the pelvic endometriosis).  The RO, if 
possible, should grant service connection for only that part 
of the disorder that was aggravated by the veteran's military 
service.  The extent of the aggravation of the disorder 
caused by service is not before the Board at this time. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify and the duty to assist.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).   In the event 
any noncompliance is found, the Board observes that, given 
the completely favorable disposition of this appeal, it does 
not result in any prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for pelvic 
endometriosis, left benign corpus luteum ovarian cyst, 
chronic cervicitis with squamous metaplasia, and uterine 
leiomyomata, status post hysterectomy and salpingo-
oophorectomy based on aggravation is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


